The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 1/28/22 are acknowledged. Claims 1, 8, and 15 have been amended; claims 20 and 23 canceled; and claims 27 – 29 added. Claims 1, 5, 6, 8, 13 – 15, and 24 – 29 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the previously raised objections to claims 1, 5, and 6 and necessitated new objections to the claims, as detailed below.
Applicant's arguments regarding amended claims 1 and 8 versus the previously raised claim rejections under 35 USC 103 have been fully considered but they are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claims 1 and 8 define a range of distances between the resistive heating elements and the waveguide region. Accordingly, the Examiner has additionally applied the reference by Lee et al (US 2015/0192803 A1) which has previously been cited as pertinent art, discloses a heater disposed proximate to a waveguide region, and quantifies suitable/workable values of the distance therebetween. The Lee reference is added to the Celo – Bischel – Gill combination to teach expressly or render obvious all of the limitations recited by amended claims 1 and 8, as detailed below.

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:  
Claim 1 recites the limitation “wherein distance between the second resistive heating element” has a typographical error/omission. For the purposes of this Action, the limitation is interpreted as “wherein a distance between the second resistive heating element”. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Celo et al (US 2018/0188632 A1) in view of Bischel et al (US 2004/0091195 A1), in view of Lee et al (US 2015/0192803 A1), and further in view of Gill et al (US 2016/0266414 A1).
Regarding claim 1, Celo discloses (Figs. 6 and 7; para. 0039 - 0044) a thermo-optic phase shifter (comprising 110,690 and/or 120/680 in Fig. 6) that can be incorporated, for example, into an optical modulator 600, the thermo-optic phase shifter comprising (see annotated Fig. 7 below which shows a cross-sectional view of the modulator in Fig. 6): 
an optical waveguide 110,270,280 (which corresponds to optical waveguide 100 in Fig. 6) comprising: 
a P-type region 270 comprising a first contact (“Each region P++ 270, N++ 280, P++ 290 with low ohmic resistance serves as a contact area between a via 271,281,291 comprising low-resistance metal and the active layer (e.g., silicon layer in an silicon on insulator (SOI) stack)” at para. 0028, emphasis added); 
an N-type region 280 comprising a second contact (para. 0028); and 
a waveguide region  110 (“… first optical waveguide arm 110” at para. 0026) disposed between the P-type region 270 and the N-type region 280 (Fig. 7), the waveguide region 110 having a raised (ridge/mesa-shaped) portion (as seen in Fig. 7), wherein the P-type region 270, the N-type region 280, and the waveguide region 110 are disposed in a first layer (the 3rd (silicon) layer from the bottom, as seen in Fig. 7; para. 0028); and
a resistive heating element 690 thermally coupled to the optical waveguide 110 (in order to provide heat to it and thereby change/shift an optical phase in it; “resistive heater RH2 690 proximate to the first optical waveguide arm 110” at para. 0039) and disposed in a second (upper) layer (as seen in Fig. 7), 
wherein the resistive heating element 690 extends along and is parallel to the waveguide region 110, and 
wherein the second (upper) layer differs from the first (lower) layer.

    PNG
    media_image1.png
    825
    1492
    media_image1.png
    Greyscale

Annotated Fig. 7 of Celo.

Celo shows, by way of example but not limitation, only the embodiment in Fig. 7 with a single resistive heating element 690 disposed over the center of the raised portion of the waveguide region 110. Celo neither teaches expressly nor explicitly illustrates an embodiment with two resistive heating elements that are each offset from the center of the central raised portion of the waveguide region 100. However, Bischel discloses (Figs. 1, 2, 7a, and 7b; para. 0025 – 0034 and 0055 – 0057) a thermo-optic modulator (identified as 100 in Fig. 1) comprising at least one resistive heating element (identified as 112 in Fig. 1, 702 in Fig. 7a, and 720,722 in Fig 7b) thermally coupled to an optical waveguide (identified as 102 in Fig. 1 and as 710 in Figs. 7a and 7b; para. 0025 and 0026). Bischel explicitly illustrates BOTH an embodiment in Fig. 7a with a single resistive heating element 702 disposed over the center of the optical waveguide 710 (i.e., an arrangement/position similar/identical to that in Fig. 7 of Celo) AND an embodiment in Fig. 7b with two resistive heating elements 720,722 that are offset from the center of the optical waveguide 710.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the thermo-optic phase shifter of Celo can be modified to have two resistive heating elements that are each offset from the center of the optical waveguide, as a design choice explicitly illustrated by Bischel. The motivation for using two off-center resistive heating elements is that, compared to using a single centered heater, they can reduce optical loss caused by the heater(s) and thereby improve optical transmission through the optical modulator (“Thin film heaters 720 and 722 are positioned in contact with upper surface 706 of cladding 708 and are horizontally offset by equal distances from the centerline of core 710. Heaters 720 and 722 are preferably interconnected such that each heater received the same thermal source control signal (e.g., an identical voltage). This arrangement offers the advantage of locating heaters 720 and 722 a greater overall distance from core 710, thus further reducing absorption of the optical mode by the thermal source” at para. 0056 of Bischel, emphasis added). The thermo-optic phase shifter of the Celo – Bischel combination is illustrated in the Figure below which is produced by replacing a single centered heater 690 in Fig. 7 of Celo with two off-center heaters, according to the teachings of Bischel (Fig. 7b; para. 0056 and 0057). The distance/gap between the two off-center heaters may be selected to be wider than the width of the raised portion of the waveguide region (according to Fig. 7b of Bischel) in order to minimize the optical loss caused by the heaters (para. 0056 of Bischel). In this case, the heaters (their vertical projections of the first layer) do not overlap with the waveguide region (which is localized around the raised portion).  



    PNG
    media_image2.png
    592
    1035
    media_image2.png
    Greyscale


The thermo-optic shifter of the Celo – Bischel combination (the Figure is produced by replacing a single centered heater 690 in Fig. 7 of Suzuki with two off-center heaters, according to the teachings of Bischel).
As seen in the Figure above, the thermo-optic shifter of the Celo – Bischel combination comprises:
a first (left) resistive heating element thermally coupled to the optical waveguide 110,270,280 and disposed in a second (upper) layer and overlapping (in terms of its vertical projection) at least a (right) portion of the P-type region 270, wherein the first resistive heating element extends along and is parallel to the waveguide region (which is straight, as seen in Fig. 6) and is non-overlapping with the waveguide region (for a wide enough distance/gap between the first and second resistive heating elements); and 
a second (right) resistive heating element thermally coupled to the optical waveguide 110,270,280 and disposed in the second (upper) layer and overlapping at least a (left) portion of the N-type region 280, wherein the second resistive heating element extends along and is parallel to the waveguide region (which is straight, as seen in Fig. 6) and is non-overlapping with the waveguide region (for a wide enough distance/gap between the first and second resistive heating elements).  
It is noted that the distance/gap between the first and second resistive heating elements is wider than the raised portion of the waveguide region (according to Fig. 7b of Bischel), the raised portion defining/forming the waveguide region within which light (a waveguide mode) is confined.  Depending on a particular design choice, the distance/gap between the first and second resistive heating elements can be either narrower or wider than the width of the diode 115, but in both cases, the distance/gap is wider than the width of the waveguide region (which is narrower than the width of the diode 115 to avoid high optical loss/absorption that would otherwise be caused by the heavily doped regions 270,280). While the Celo – Bischel combination does not quantify suitable/workable values of the distance between each resistive heating element and the waveguide region, Lee discloses (Figs. 1 – 3 and 5; para. 0045 – 0079 and 0157 – 0169) an optical device/modulator (with reference to Fig. 1) that has a thermo-optic phase shifter 1 including a waveguide region 41 and a heater 50, the latter being disposed proximate to the waveguide region 41 and comprising two resistive heating elements 51,52 (formed by a doped semiconductor material) that are disposed at a distance Wg from the waveguide region 41 (“the wavelength adjusting unit 50 may adjust a wavelength of an optical signal by using a thermo-optic effect” at para. 0070; “the wavelength adjusting unit 50 may include a heater. Here, the heater may include a thin film heater or a micro heater” at para. 0072; “the wavelength adjusting unit 50 may include a p-type silicon structure” at para. 0073). Lee states that suitable/workable values of the distance Wg can be within 400 nm – 1,000 nm (“each of the interval (Wg1) between the first heater 151 and the ring waveguide 142-1 passing through the first region and the interval (Wg1) between the second heater 152 and the ring waveguide 142-1 passing through the first region may be 400 nm to 1000 nm” at para. 0168). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a distance between the first/second resistive heating element and the waveguide region of the Celo – Bischel combination can be within the 400 nm – 1,000 nm, as a suitable/workable range cited by Lee. The 400 nm – 1,000 nm range overlaps with the recited range of about 600 nm to about 2,000 nm and, hence, a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the range limits depend on a particular application (e.g., particular of semiconductor materials, a wavelength of operaton, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) it has been held that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Celo – Bischel – Lee combination certainly recognizes the distance between the first/second resistive heating element and the waveguide region as a result-effective parameter which determines the efficiency of heat transfer from the heating elements to the waveguide region. 
Further, Celo considers that the P-type region and N-type region can be configured to receive a DC voltage(s) (through wires 295 and 296 respectively; para. 0028 and 0029), but the Celo – Bischel combination does not expressly teach that such voltages (first and second DC voltages) may be different from each other. However, Gill discloses (Figs. 2 and 3; para. 0035 – 0038) an optical modulator that is configured to provide both electro-optic modulation and thermo-optic phase shifting. The latter is accomplished by using a P-type region 110b and an N-doped region 110a (para. 0032) and applying to them, via electrical contacts 204c and 204a respectively, a first DC voltage (= Vheat) and a second DC voltage (= Vheat + Vbias) (para. 0037), wherein second DC voltage can be greater than the first DC voltage (when Vheat + Vbias are both positive). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the P-type region and N-type region of the Celo – Bischel combination can be configured, in accordance with the teachings of Gill, to receive a first DC voltage and a second DC voltage, wherein second DC voltage can be greater than the first DC voltage. The motivation for such arrangement is that the doped regions can have a dual use by providing both electro-optic modulation and thermo-optic phase shifting (Abstract of Gill). The use of different first and second DC voltages ensures that the thermo-optic phase shifting (due to a forward-biasing and current flow) does not interfere with electro-optic modulation (due to reverse-biasing), as taught by Gill para. 0037). The thermo-optic phase shifting provided by the doped regions is additional to that provided by the resistive heating elements and thereby improves/increases the overall efficiency of thermo-optic phase shifting/modulation.     
In light of the foregoing analysis, the Celo – Bischel – Lee – Gill combination teaches expressly or renders obvious all of the recited limitations.
To sum up the applied prior art, Celo discloses an optical modulator comprising a waveguide region and a single resistive heating element disposed proximate to the waveguide region. Bischel suggests a pair of resistive heating elements that flank the waveguide region and Lee specifies a suitable/workable distance between the resistive heating elements and the waveguide region. Gill suggests the use of at least two different DC voltages so that the device can provide both electro-optic modulation and thermo-optic phase shifting.

As relevant comments for all claims, the following is noted:
(i)	The limitations “overlapping at least a portion of the P-type region” and “overlapping at least a portion of the N-type region” are interpreted in light of the instant specification to mean that a vertical projection of the first/second resistive heating element overlaps a portion of the P-type/N-type region, as explicitly illustrated in Figs. 3 and 4 of the instant application wherein a vertical projection of the first/second resistive heating element 138a/138b overlaps a portion of the P-type/N-type region 132/134.
(ii)	The embodiment of the thermo-optic shifter of the Celo – Bischel – Lee – Gill combination shown in the Figure above has the same essential structural features (a central/light-guiding waveguide portion/core flanked by P and N doped regions with electric contacts and two heaters disposed above and off-center with respect to the waveguide portion/core) and the same principle of operation (thermo-optic phase shifting/tuning by adjusting current(s) through the two heaters) as those of the embodiments in Figs. 3, 4, and 6 of the instant application, as evident from a direct side-by-side comparison of the Figure above with Figs. 3 and 4 of the instant application. 
Regarding claim 5, the Celo – Bischel – Lee – Gill combination considers that the first (left) resistive heating element and the second (right) resistive heating element are disposed proximate the waveguide region (see the Figure above).  
Regarding claim 6, the Celo – Bischel – Lee – Gill combination considers that the contemplated thermo-optic phase shifter further comprises a power supply coupled to the first contact and the second contact to apply a voltage across the first and second contacts (electrically connected to the , wherein voltage comprises a DC bias voltage (Vbias) for biasing the optical modulator (“Vbias is used to set the operating point for p-n junction 110 and to ensure the junction does not go into forward bias, while VRF generates the high-speed modulation signal for the light traveling though waveguide 108” at para. 0037 of Gill, emphasis added). 
Regarding claim 8, the teachings of Celo, Bischel, Lee, and Gill combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Specifically, Celo expressly teaches an optical device/modulator (100 in Fig. 1; 600 in Fig. 6) comprising a Mach-Zehnder interferometer that is formed by the first optical waveguide 110 and a second optical waveguide 120 (para. 0026), each waveguide having a corresponding pair of resistive heating elements and a corresponding pair of doped regions (P-type and N-type), as illustrated in the Figure provide above for claim 1. The four resistive heating elements meet the corresponding recited limitations, as detailed above for claim 1.  The four doped regions meet the corresponding recited limitations, including those defining DC voltages, as detailed above for claim 1.  
Regarding claim 13, the Celo – Bischel – Lee – Gill combination considers that the first resistive heating element and the second resistive heating element are disposed proximate the first waveguide region (waveguide arm 110 in Figs. 6 and 7 of Celo) and the second third resistive heating element and the fourth resistive heating element are disposed proximate the second waveguide region (waveguide arm 120) (as illustrated the Figure provided above for claim 1).  
Regarding claim 14, the Celo – Bischel – Lee – Gill combination considers that the contemplated optical device comprises a power supply that is coupled to all four electric contacts and provides the four DC voltages which are properly selected so as to generate heat without affecting a proper reverse bias for electro-optic modulation. It is noted that Gill teaches (Figs. 2 and 3; para. 0037 and 0038) the same principle of using doped regions for both electro-optic modulation (with a reverse bias of the doped regions) and thermo-optic phase shifting (with a forward bias of the doped regions) as that implemented by the instant application (Figs. 6 and 7; para. 0034 – 0041 of the instant specification). 

Allowable Subject Matter
Claims 15 and 24 – 29 are allowable.
Claim 15 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a thermo-optic phase shifter/modulator having the recited features and, in particular, comprising six contacts configured to be driven by DC voltages according to the recited relative relationships among the voltages. Such an arrangement is illustrated in Fig. 7 of the instant application, has a same (first) voltage applied to the first and third contacts (outer contacts of a group of three consecutive contacts on the P-type region) and a same (third) voltage applied to the fourth and sixth contacts (outer contacts of a group of three consecutive contacts on the N-type region), and allows the P-type region and the N-type region to function as heating elements and to be reverse-biased.
On the contrary, the Celo – Bischel – Lee – Gill considers a voltage configuration having a voltage difference Vheat between heater contacts 204a and 204b and the same voltage difference Vheat between heater contacts 204b and 204d (para. 0036 and 0037).   
Claims 24 – 29 are allowed by virtue of dependency on claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896